January 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          IN THE INTEREST OF K.M.M. AND M.W.M., CHILDREN

NO. 14-14-00239-CV

                     ________________________________

       Today the Court heard its own motion to dismiss the appeal from the order
that the court below signed on February 12, 2014. The record shows that the
judgment is not final. We therefore order the appeal DISMISSED.

      We order appellant Matthew W. Mahoney to pay all costs incurred in this
appeal.

      We further order that the mandate be issued immediately.

      We further order this decision certified below for observance.